Clinton, J.
The defendant, on February 2, 1977, entered a plea of guilty to the charge of having, on August 8, 1976, feloniously assaulted Gloria Steffens with intent to inflict great bodily injury. The trial court determined, after having received the results of an appropriate examination, that the defendant was competent to stand trial and after a thorough arraignment determined that the plea was made voluntarily and intelligently and accepted the plea and sentenced the defendant to a term of 3 to 6 years in the Nebraska Penal and Correctional Complex.
On this appeal the only issue raised is the claim of excessive sentence and we are asked to place the defendant on a “structured” probation and direct that the defendant be given comprehensive psychiatric help and counseling at the Lincoln Regional Center.
The record before us establishes the following. Defendant at the time of sentencing was 20 years of age. He has an I. Q. of about 75 and has periodic epileptic seizures which are moderately controlled by medication.
The assault in question occurred when the defendant entered the mobile home of the victim after asking to use the telephone. The assault was com*254pletely unprovoked and was accomplished by repeated strikings with a dull paring knife which the defendant had brought with him from his home. The motivation for the assault is not adequately explained by the defendant. On an earlier occasion the defendant committed an unprovoked assault upon another female, using a table leg, and rendered that victim unconscious. The assaults have no apparent overt sexual implications.
The defendant underwent physical and psychiatric examination at the Nebraska Psychiatric Institute and the Lincoln Regional Center. The final diagnosis at the Lincoln Regional Center was (1) antisocial personality and (2) epilepsy. Reports in the record conclude the attack was not a consequence of the epilepsy and that further similar unprovoked attacks might occur. No specific plan of treatment for the antisocial personality is recommended. The various reports were reviewed by the medical director of the Department of Correctional Services, who recommended incarceration: “Since he has already been evaluated by N. P. I. and the Lincoln Regional Center and they have not recommended any therapeutic program, the only other recourse to protect the public is to sentence him to the Penitentiary.”
It is apparent the trial court did not err in denying probation. This court cannot devise a course of treatment when the experts in the field did not or cannot.
Affirmed.